Citation Nr: 0926979	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  02-04 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder, to include as secondary to the service-connected 
right forearm and left thumb disabilities.  

2.  Entitlement to service connection for a bilateral 
shoulder disability, to include as secondary to the service-
connected right forearm and left thumb disabilities.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1967 to October 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 decision by the Department 
of Veterans Affairs (VA) Los Angeles, California, Regional 
Office (RO).

The Veteran testified at a hearing held before the 
undersigned Veterans Law Judge in July 2006.  A transcript of 
that proceeding has been associated with the claims file. 

In a June 2007 communication to RO, the Veteran re-raised 
claims of entitlement to service connection for diabetes 
mellitus, type II, asbestos exposure, right ear hearing loss, 
and hypertension.  As these claims were denied by the Board 
in December 2006, his June 2007 communication is viewed as a 
request to reopen.  Thus, these issues are referred to the RO 
for appropriate action.  The issue of entitlement to service 
connection for a right knee disability has also been raised 
as a new claim, and therefore it, too, is referred to the RO 
for further action.  

Finally, multiple communications from the Veteran have 
indicated that his service-connected right hand disability 
has worsened, and thus, a claim for an increased rating is 
inferred.  The RO should take appropriate action as to this 
claim as well.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Board finds that additional medical development is needed 
before it can adjudicate the Veteran's claim of entitlement 
to service connection for bilateral shoulder and cervical 
spine disabilities.  

The Veteran contends that he has "incomplete" paralysis of 
his neck and bilateral shoulders, which he believes to be the 
result of his service connected cutaneous radial nerve 
disability of the right forearm.  It is noted that the 
Veteran is service connected for tenosynovitis of the left 
thumb, a disability of the tendon, also as secondary to the 
service connected right forearm nerve disability (and 
specifically due to overuse of the left hand secondary to his 
right upper extremity/forearm nerve impairment).  

In addition to the Veteran's July 2006 testimony in which he 
described having bilateral hand pain radiating to his neck 
and shoulders, the medical evidence shows that the Veteran 
has been treated for neck/shoulder pain since 2002, and has a 
diagnosis of cervical spondylosis with degenerative disc 
disease.  He believes that these conditions are related to 
his service connected right forearm nerve and/or left hand 
tendon disabilities.  

Indeed, secondary service connection may be granted for a 
disability that is proximately due to, or the result of, a 
service-connected disease or injury. 38 C.F.R. § 3.310(a) 
(2008).  With regard to the matter of establishing service 
connection for a disability on a secondary basis, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that there must be evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability. 
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Additionally, when aggravation of a nonservice-connected 
disability is proximately due to or the result of a service 
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation. Id.; see also 71 Fed. Reg. 52744-52747 (Sept. 7, 
2006).

As the Veteran has not yet been afforded neurological or 
orthopedic examinations of his neck (cervical spine) and 
shoulders relative to his secondary service connection claim, 
the Board finds that a VA examination and opinion as to the 
etiology of the Veteran's current neck and bilateral shoulder 
pain is necessary.  


Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA 
examination(s) concerning his claimed 
shoulder and neck (cervical spine) 
disabilities, which the Veteran contends 
are both neurological and orthopedic in 
natures.  

After reviewing the claims file, including 
all pertinent in-service and post-service 
medical records, and after examining the 
Veteran, the examiner should provide 
diagnoses concerning any present neck 
(cervical spine) and/or shoulder 
disabilities.  For each diagnosis, the 
examiner should indicate whether it is at 
least as likely as not (i.e., probability 
of 50 percent or greater) that the 
diagnosed disabilities are proximately due 
to or aggravated by the service-connected 
right forearm cutaneous (radial) nerve 
disability or the service-connected 
tenosynovitis of the left hand.  If it is 
found that any diagnosed neck and/or 
shoulder disabilities were aggravated by 
the service connected nerve and/or tendon 
disabilities, the examiner should quantify 
the degree of aggravation attributable to 
these service connected disabilities, to 
the extent possible.  The opinion should 
be supported by adequate rationale.

If any diagnosed cervical spine and 
shoulder disabilities are not attributable 
to the service-connected nerve (right 
forearm) and/or tendon (left thumb) 
disabilities, then the examiner should 
state to the extent possible the etiology 
of such symptoms.  

2.  Upon completion of the requested 
development, again consider the remaining 
issues on appeal.  If any action taken is 
not to the Veteran's satisfaction, provide 
him and his representative with a 
supplemental statement of the case (SSOC) 
and give them an opportunity to respond 
before returning the case to the Board.


The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




